RONALD W. DAMP, Attorney City of Plymouth
Pursuant to sec. 19.98, Stats., you request advice whether a meeting of a town board can be held at the home of the town clerk where the town hall is available for such meeting.
I am of the opinion that a legal meeting can be held at the home of the town clerk or other board member if the meeting is properly noticed and if the place, the home, is in fact reasonably accessible to members of the public.
The policy declaration in the open meetings law is in part set forth in sec. 19.81 (2), Stats., which provides:
      "To implement and ensure the public policy herein expressed, all meetings of all state and local governmental bodies shall be publicly held in places reasonably accessible to members of the public and shall be open to all citizens at all times unless otherwise expressly provided by law."
The substantive provision involved is found in the definition of the term "open meeting." Section 19.82 (3), Stats., provides:
      "`Open session' means a meeting which is held in a place reasonably accessible to members of the public and open to all citizens at all times."
The statute does not require that all meetings be held in publicly owned places but rather in places "reasonably accessible to members of the public." There is no requirement that the place which has the greatest accessibility be utilized or that it be owned by the public. Public meetings are often held in privately owned hotels, theaters, etc.
Meetings of town boards have traditionally been held in homes of the various officers. Many town halls are not adequately heated, lighted or equipped to hold meetings during all seasons of the year. In certain towns in midwinter, a town officer's house might be more "accessible" than an unheated town hall. The test to be utilized is whether the meeting place is "reasonably accessible," and that is a factual question to be determined in each case. *Page 127 
Public policy favors the holding of meetings of governmental bodies in public places, such as a town hall, fire station or schoolhouse, rather than a private home. In certain cases the nature of the business to be transacted, such as a hearing, the size of the governmental body or the anticipated attendance, would require the meeting to be held at some other place than a private home in order that the meeting place be "reasonably accessible to members of the public." Meetings held in private homes should be the exception, not the common practice; and where so held, responsible officials should take such steps as may be necessary to insure that adequate notice to the public and members of the press has been given and that there is an open invitation and ready admittance to members of the public who seek admission to the meeting place.
BCL:RJV